PER CURIAM
Defendant appeals his conviction of arson in the second degree. He contends that the court erred in denying his motion to suppress and in requiring him to pay costs and restitution.
Defendant argues that his confession is inadmissible, because he did not freely and voluntarily waive his right to remain silent and that his confession was not voluntary. The trial court made findings which are supported by the evidence and concluded that defendant voluntarily waived his rights and freely and voluntarily confessed to the crime. We concur in the court’s conclusion and affirm the order denying the motion to suppress.
The trial court ordered defendant to pay costs, ORS 161.665, and restitution. ORS 137.106. Defendant objected that he was not able to pay costs or restitution. The state concedes that the record does not disclose that the trial court considered defendant’s ability to pay. We agree.
The conviction is affirmed. The provision of the judgment ordering payment of costs and restitution is vacated and remanded for reconsideration.